Citation Nr: 0407854	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for genitourinary 
conditions, claimed as recurrent bladder infections and 
prostatitis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for vertigo.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for a skin rash.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran filed his claims for service connection in 
February 1998.  These claims were denied under not-well-
grounded analysis.  The veteran was notified of that 
determination by correspondence dated in April 1999.  He 
filed notice of disagreement in May 1999, and filed a 
substantive appeal in July 1999 after a statement of the case 
was issues earlier than month.  The veteran was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) in the body of the 
December 2000 remand.  By a December 2000 decision, the Board 
reopened the veteran's claim for service connection for 
cystitis.  In its current status, this case returns to the 
Board following completion of development made pursuant to 
its December 2000 remand.  

The veteran provided testimony at an RO hearing, conducted in 
July 1999.  At that time he presented testimony regarding his 
claim for service connection for recurrent bladder infections 
and prostatitis.  He also apparently requested a Travel 
Board, but withdrew this request in December 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A genitourinary condition, claimed as chronic bladder 
infections is at least as likely as not related to injury, 
disease or event noted during the veteran's military service.  

3.  Hypertension, vertigo, sinusitis, bronchitis and a skin 
rash are not shown to be related to injury, disease or event 
noted during the veteran's military service.  



CONCLUSIONS OF LAW

1.  Recurrent bladder infections and prostatitis were 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  Hypertension was not incurred in or aggravated by 
military service; the incurrence of cardiovascular disease 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).  

3.  A condition manifested by vertigo was not incurred in or 
aggravated by military service; the incurrence of 
neurological disease may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).  

4.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

5.  Bronchitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2003).  

6.  A skin rash was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board observes that VA's duties have been fulfilled to 
the extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussion in the 
April 1999 and subsequent rating decisions, the July 1999 
statement of the case, the October 1999 and subsequent 
supplemental statement of the case and the December 2000 
Board remand.  VA attempted to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in a letter dated in December 2000.  The RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  In response, May 
2003, the veteran stated that he had no additional evidence 
to submit.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records and the RO took the veteran's 
testimony in a personal hearing conducted in July 1999.  The 
veteran withdrew his request for a Travel Board hearing in 
December 1999.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the veteran's case, 
as noted above, the RO issued the initial rating decision in 
April 1999 prior to the enactment of VCAA, the notice of 
which was issued initially in the December 2000 Board remand.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the veteran was notified of the VCAA 
by virtue of the Board's remand.  Additional development was 
accomplished on behalf of his claim in consequence thereof 
and he was afforded additional opportunity to submit more 
evidence.  Thereafter, his claim was reviewed in May 2003 
after the efforts to develop his claim had been exhausted.  
It is important to note that a determination was reached 
after the veteran reported that he had no additional evidence 
to submit and that a search for service medical records at 
the National Personnel Records Center (NPRC) resulted in the 
certification that the veteran had fire-related service.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the December 2000 
Board remand and the December 2000 letter.  Moreover, in the 
light of the veteran's assertion that he had not additional 
evidence to submit, the impact of this omission becomes less 
significant.  

The Board observes that VA has satisfied the requirements of 
VCAA to notify and afford the claimant an opportunity to 
submit information and evidence in support of their claims.  
To this extent, due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  While the specific language 
regarding the submission of evidence is missing, the Board 
finds that for the reasons and bases set forth below, that 
omission was harmless error.  See 38 C.F.R. § 20.1102.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A cardiovascular disease or a 
neurological disorder is presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

In the veteran's case, the NPRC certified that the veteran's 
service was fire related.  As a consequence, complete service 
medical records are no longer available.  The available 
service medical records show that the veteran was treated 
cystitis, however, treatment for no other conditions are 
indicated.  

1.  Entitlement to service connection for genitourinary 
condition, claimed as recurrent bladder infections and 
prostatitis.  

The Board observes that the preponderance of the evidence 
favors a grant of service connection for genitourinary 
conditions, identified as chronic bladder infections and 
prostatitis.  The veteran was treated for cystitis during his 
military service.  His service medical records along with 
other clinical records were reviewed by a VA examiner in 
April 2003.  A favorable nexus opinion was offered at that 
time.  In particular, the examiner noted that the cystitis 
treated in the veteran's military service may have been 
misdiagnosed.  The examiner states that the condition was 
likely a urethritis based on evidence of the surrounding 
circumstances, symptoms and treatment provided.  Moreover, 
the examiner opined that the veteran's recurrent urinary 
tract infection/ prostatitis is at least as likely as not 
related to his cystitis episode during his military service.  
On these bases, the Board finds entitlement to service 
connection for recurrent bladder infection and prostatitis is 
warranted.  

2.  Entitlement to service connection for hypertension.  

The Board observes that hypertension was first documented in 
March 1969, more than 10 years after the veteran's separation 
from service.  Thus, disability was identified at a time too 
remote from service to be associated therewith either 
directly or on presumptive grounds.  In addition, the report 
of the April 2003 VA examination reflects the veteran's 
condition, first identified around 1970, required medication 
in the 1980s and was not related to injury, disease or event 
of the veteran's military service.  In view of the foregoing, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  

3.  Entitlement to service connection for vertigo.

The clinical record shows that the veteran's complaint of 
vertigo was first documented in October1973, many years after 
the veteran's separation from service.  At that time, it was 
noted that the veteran had been treated for that condition as 
early as August 1972.  Moreover, the nexus opinion obtained 
at the April 2003 VA examination is to the effect that the 
veteran's complaints were not noted in service, but were 
first identified many years after service.  As a consequence, 
the examiner opined that there was no nexus between the 
veteran's complaints of positional dizziness and his military 
service.  In view of the foregoing, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for vertigo.  

4.  Entitlement to service connection for sinusitis.

The clinical record discloses that the first documented 
evidence of sinusitis is recorded in private medical record, 
dated in October 1973.  This record reflects that the veteran 
had been treated as early as January 1973 for a sinus 
condition.  Furthermore, the report of the April 2003 VA 
treatment contains an opinion to the effect that no nexus 
exists between current disability and the veteran's military 
service.  In view of the foregoing, the preponderance of the 
evidence is against the claim for service connection for 
sinusitis.  

5.  Entitlement to service connection for bronchitis.

Bronchitis was first documented in February 1994, many years 
after the veteran's separation from service.  No nexus could 
be established between an existing bronchitis and the 
veteran's military service as reflected on the report of the 
April 2003 VA examination.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a bronchitis.  

6.  Entitlement to service connection for a skin rash.  

Private treatment reports show that the veteran was first 
noted to have been treated for a skin rash in December 1988, 
many years after the veteran's separation from military 
service.  No nexus opinion could be obtained to support his 
claim of service connection as noted on the report of the 
April 2003 VA examination.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for a skin rash.  


ORDER

1.  Service connection for genitourinary conditions, claimed 
as recurrent bladder infections and prostatitis, is granted.  

2. Service connection for hypertension is denied.  

3.  Service connection for vertigo is denied.  

4.  Service connection for sinusitis is denied.

5.  Service connection for bronchitis is denied.  

6.  Service connection for a skin rash is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



